Mr. Chief Justice Wolverton
delivered the opinion.
The facts in this case are in all respects similar to those in the case of French Live Stock Co. v. Springer, 35 Or. 312 (58 Pac. 102), except the plaintiff offered no oral evidence in support of its claim, as was done in the Springer Case, but relied entirely upon the record evidence to sustain its title to the premises demanded. The defendant adduced like proof as in the Springer Case, and the cause was submitted to a jury upon the issues of fact thus presented. The instructions were of like character, and the verdict and judgment was for defendant. This state of the controversy presents in a little different form, but of no material moment,1'the main question determined in the Springer Case, which requires an affirmance of the judgment below, and it is so ordered. Affirmed.